— Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered December 27, 2011. The order granted the motion of plaintiff for summary judgment and awarded plaintiff money damages.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, P.J., Peradotto, Lindley, Valentino and Martoche, JJ.